Matter of McDonagh (2018 NY Slip Op 06066)





Matter of Mcdonagh


2018 NY Slip Op 06066


Decided on September 13, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 13, 2018

[*1]In the Matter of EOIN NICHOLAS McDONAGH, an Attorney. COMMITTEE ON PROFESSIONAL STANDARDS, Now Known as ATTORNEY GRIEVANCE COMMITTEE FOR THE THIRD JUDICIAL DEPARTMENT, ON MOTION Petitioner; EOIN NICHOLAS McDONAGH, Respondent.

Calendar Date: August 20, 2018

Before: McCarthy, J.P., Egan Jr., Clark, Mulvey and

	 Pritzker, JJ.

Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany (Michael G. Gaynor of counsel), for petitioner.
Eoin Nicholas McDonagh, Galway, Ireland, respondent
pro se.

Per CuriamMEMORANDUM AND ORDER 
Per Curiam.
Respondent was admitted to practice by this Court in 2011. He previously maintained a law practice in Albany County, but now lists a business address in Ireland with the Office of Court Administration.
By decision of this Court entered June 4, 2015, respondent was censured and, among other things, directed "to provide petitioner with semiannual reports by a certified public accountant confirming that he was maintaining his escrow accounts and preserving client funds in accordance with Rules of Professional Conduct (22 NYCRR 1200.0) rule 1.15" (129 AD3d 1199, 1200 [2015]). The order provided that respondent could apply to this Court for termination of the reporting requirement after the expiration of two years following the date of this Court's decision (id.). Respondent, who closed his attorney escrow account in April 2016 and has moved to Ireland in order to prepare to seek admission to practice in that country, now moves to terminate the reporting requirement set by this Court. Petitioner's responding papers confirm that respondent has largely complied with the reporting requirement.[FN1]
Upon our examination of the papers submitted, we conclude that, under the circumstances herein, respondent's request for termination of the reporting requirement set forth in this Court's June 2015 decision be granted, effective immediately.
McCarthy, J.P., Egan Jr., Clark, Mulvey and Pritzker, JJ., concur.
ORDERED that respondent's motion is granted; and it is further
ORDERED that the order of this Court entered June 4, 2015 is modified to the extent that all items set forth therein as conditions to respondent's practice of law in this state are terminated, effective immediately.
Footnotes

Footnote 1: Although petitioner points out that respondent did not file a final report for the period between January 2018 and June 2018, in light of the fact that this reporting period straddled the timing of respondent's submission of documentation regarding the subject motion, as well as the undisputed circumstance that respondent does not currently have an attorney escrow account, we deem it appropriate to excuse respondent from filing any further reports.